Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 5: Fig.18-20 in the reply filed on May 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After a full review of Applicant’s disclosure, Claims 25-27 and 35-37 are withdrawn as Claims 25 and 35 are drawn to Species 6: Fig.21-22; Claims 26-27 depend from Claim 25 and Claims 36-37 depend from Claim 35. The elected Species 5: Fig.18-20 does not contain two cleats which each have first and second sidewalls that extend from the bottom surface to the first and second ground-engaging distal ends; the elected Fig.18-20 show that only one of the cleats has such a configuration and the other cleat has a sidewall that extends from the bottom to the first ground-engaging distal end and a second sidewall that extends from the bottom to both the first and second ground-engaging distal ends. Claims 21-24, 28-34, and 38-40 are currently pending examination below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1. 	Claims 21-24, 28-34, and 38-40 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Peake (US 2007/0101618).
Regarding Claim 21, Peake discloses a sole structure for an article of footwear (para.2), the sole structure comprising: a bottom surface (32); and a first cleat group (medial 10 in forefoot) including an elongate first cleat (24) and an elongate second cleat (16) extending from the bottom surface, arranged in a first semi-circular pattern (as seen in Fig.1 & 4), and including a first portion (46) having a first height measured from the bottom surface to a first ground-engaging distal end (52) and a second portion (44) having a second height less than the first height and measured from the bottom surface to a second ground-engaging distal end (See annotated Figure below & Fig.3), the second portion of the elongate first cleat and the second portion of the elongate second cleat being respectively disposed at an end of the elongate first cleat and the elongate second cleat and opposing an anterior end of the sole structure (as seen in Fig.1 & 4).

    PNG
    media_image1.png
    502
    463
    media_image1.png
    Greyscale

Regarding Claim 22, Peake discloses a sole structure of Claim 21, wherein the second portion (44) of the elongate first cleat (24) and the second portion (44) of the elongate second cleat (16) are disposed at different distances from the anterior end of the sole structure (as seen in Fig.1 & 4, 24 and 16 are on opposite sides of 10 and therefore would be located at different distances from the front edge of the sole) .

Regarding Claim 23, Peake discloses a sole structure of Claim 21, wherein the first ground-engaging distal end (52) of at least one of the elongate first cleat (24) and the elongate second cleat (16) includes a first planar surface (as seen in Fig.1 & 3) and the second ground-engaging distal end of the at least one of the elongate first cleat and the elongate second cleat includes a second planar surface (See annotated Figure above).

Regarding Claim 24, Peake discloses a sole structure of Claim 23, wherein the first planar surface (of 52) and the second planar surface (See annotated Figure above) extend in different planes (as seen in Fig.1 & 3).

Regarding Claim 28, Peake discloses a sole structure of Claim 21, wherein the first cleat group (medial 10 in forefoot) is disposed closer to a medial side of the sole structure than a lateral side of the sole structure (as seen in Fig.4).

Regarding Claim 29, Peake discloses a sole structure of Claim 21, further comprising a second cleat group (lateral 10 in forefoot) including a third cleat (26) and a fourth cleat (18) extending from the bottom surface and arranged in a second semi-circular pattern (as seen in Fig.1), at least one of the third cleat and the fourth cleat being disposed further from the anterior end of the sole structure than the elongate first cleat and the elongate second cleat (as seen in Fig.4).

Regarding Claim 30, Peake discloses an article of footwear incorporating the sole structure of Claim 21 (para.2).

Regarding Claim 31, Peake discloses a sole structure for an article of footwear (para.2), the sole structure comprising: a bottom surface (32); and a first cleat group (medial 10 in forefoot) including a first cleat (24) and a second cleat (16) extending from the bottom surface, arranged in a first semi-circular pattern (as seen in Fig.1 & 4), and including a first portion (46) having a first height measured from the bottom surface to a first ground-engaging distal end (52) and a second portion (44) having a second height less than the first height and measured from the bottom surface to a second ground-engaging distal end (See annotated Figure above & Fig.3), the second portion of the first cleat and the second portion of the second cleat being respectively disposed at an end of the first cleat and the second cleat and being disposed at different distances from an anterior end of the sole structure (as seen in Fig.1 & 4, 24 and 16 are on opposite sides of 10 and therefore would be located at different distances from the front edge of the sole).

Regarding Claim 32, Peake discloses a sole structure of Claim 31, wherein the second portion (44) of the first cleat (24) and the second portion (44) of the second cleat (16) oppose the anterior end of the sole structure (See annotated Figure above & Fig.4).

Regarding Claim 33, Peake discloses a sole structure of Claim 31, wherein the first ground-engaging distal end (52) of at least one of the first cleat and the second cleat includes a first planar surface (as seen in Fig.1 & 3) and the second ground-engaging distal end of the at least one of the first cleat and the second cleat includes a second planar surface (See annotated Figure above).

Regarding Claim 34, Peake discloses a sole structure of Claim 33, wherein the first planar surface (of 52) and the second planar surface (See annotated Figure above) extend in different planes (as seen in Fig.1 & 3).

Regarding Claim 38, Peake discloses a sole structure of Claim 31, wherein the first cleat group (medial 10 in forefoot) is disposed closer to a medial side of the sole structure than a lateral side of the sole structure (as seen in Fig.4).

Regarding Claim 39, Peake discloses a sole structure of Claim 31, further comprising a second cleat group (lateral 10 in forefoot) including a third cleat (26) and a fourth cleat (18) extending from the bottom surface and arranged in a second semi-circular pattern (as seen in Fig.1), at least one of the third cleat and the fourth cleat being disposed further from the anterior end of the sole structure than the first cleat and the second cleat (as seen in Fig.4).

Regarding Claim 40, Peake discloses an article of footwear incorporating the sole structure of Claim 31 (para.2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732